Citation Nr: 1818504	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-37 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disorder (GERD), to include as due to Gulf War service and exposures therein.

2.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to Gulf War service and exposures therein.

3.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as due to Gulf War service and exposures therein.

4.  Entitlement to service connection for a lumbar spine disability.

5.  Entitlement to service connection for asthma. 

6.  Entitlement to service connection for sleep apnea. 

7.  Entitlement to service connection for a left shoulder condition.

8.  Entitlement to service connection for a left ankle condition. 

REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to March 1992 with additional service in the Maryland National Guard.  These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2008 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland and the VA Special Processing Unit in Cleveland, Ohio.
 
In any case involving a finally denied claim, the Board must address whether new and material evidence has been received before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  In a June 2010 rating decision, the AOJ found that new and material evidence had not been submitted so as to allow reopening of a February 2008 rating decision denying service connection claims for left ankle, shoulder, asthma, sleep apnea, and low back disabilities. 

However, the Board finds that new and material evidence is not required because the Board construes the Veteran's April 2008 written statements as a timely NOD for the February 2008 rating decision.  See, e.g., 38 C.F.R. § 20.201 (Prior to March 24, 2015, any written communication from the Veteran or his/her representative expressing disagreement or dissatisfaction with an adjudication and a desire to contest the result constituted a valid notice of disagreement).  Because the Veteran filed a timely notice of disagreement (NOD), the February 2008 rating decision remained pending, and therefore new and material evidence is not required to reopen the claim and need not be addressed.  38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.

The Board notes that the fact that new and material evidence is not required raises the potential issue that the RO did not adjudicate the current claims on the merits in the most recent statement of the case.  While the RO included a discussion of the regulations governing the reopening of the claims in the September 2014 statement of the case, they also clearly discussed the elements of service connection and weighed the evidence of record.  As such, the Board finds that the RO clearly weighed the evidence and adjudicated the claims on the merits in the most recent statement of the case.  Thus, the Veteran has been afforded sufficient due process, and these claims are properly before the Board.

In August 2016, in support of this claim, the Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record. 

Finally, the Board notes that the Veteran's current appeal for a shoulder disability has been described alternatively as a right or left shoulder disability.  In June 2014 correspondence, the Veteran clarified that he is appealing a claim for a left shoulder disability.   

The issues of entitlement to service connection for asthma, GERD, IBS, and CFS, to include as related to Gulf War service are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

	
FINDINGS OF FACT

1.  The Veteran's August 2016 testimony, supported by August 1989 Service Treatment Records, a December 2007 VA examination report, and a January 2009 VA treatment record, establish that his diagnosed low back disability began during service and has persisted since that time. 

2.  The Veteran's August 2016 testimony, supported by June 1983 Service Treatment Records, a December 2007 VA examination report, and a July 2010 VA treatment record, establish that the Veteran's diagnosed left shoulder disability began during service and has persisted since that time. 

3.  The Veteran's August 2016 testimony, supported by February 1986 Service Treatment Records, a December 2007 VA examination report, and a July 2010 VA treatment record, establish that the Veteran's diagnosed left ankle disability began during service and has persisted since that time.

4.  The Veteran's August 2016 testimony, supported by an August 2009 statement by his spouse and an October 2009 statement from a fellow service member establishes that he snored heavily, occasionally stopped breathing while sleeping, experienced daytime fatigue during service, and had increasing respiratory problems subsequent to his Gulf War active service.  Resolving reasonable doubt in his favor, the evidence is at least evenly balanced for and against (in "relative equipoise") a finding that the Veteran's established current sleep apnea was incurred during active service.   


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is warranted.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

2.  Service connection for a left shoulder disability is warranted.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

3. Service connection for a left ankle disability is warranted.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

4.  Service connection for obstructive sleep apnea is warranted.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


ORDER

Service connection for a low back disability is granted. 

Service connection for a left shoulder disability is granted.

Service connection for a left ankle disability is granted. 

Service connection for obstructive sleep apnea is granted.  


REMAND

A remand is required to ensure a complete record and to arrange a VA examination to further evaluate the Veterans' claims for service connection for asthma, GERD, IBS, and CFS, to include a Gulf War examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding active duty or National Guard medical and personnel records and associate them with the claims file.  The RO should specifically request the Veteran's complete file from the National Personnel Records Center in St. Louis, Missouri.  

2.  Certify the nature of the Veteran's periods of service. As to each period, state definitively whether or not it was federalized service, and whether it was active duty, ACDUTRA, or INACDUTRA.

3.  Obtain any updated VA, military, or adequately identified private treatment records.

4.  Once the record is complete, schedule the Veteran for a VA examination to include a Persian Gulf Examination.  Based on a review of the entire record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide opinions that respond to the following:

For the gastrointestinal symptoms:

a) Please identify any diagnosed current disability, to include GERD and peptic ulcer disease

b) For each diagnosed disability, is it at least as likely as not (a 50 percent or greater probability) that the disability is related to the Veteran's active service, to include (but not limited to) pyridostigmine brominde and Meals Ready to Eat (MREs) consumed during his Persian Gulf deployment.  

c)  For each diagnosed disability, is it at least as likely as not (a 50 percent or greater probability)  that the disability was CAUSED or AGGRAVATED by the Veteran's use of NSAID medications for his service-connected disabilities (as reported by the Veteran during his August 2016 Board hearing).  The opinion MUST address both cause AND aggravation.  Aggravation in this context means the disability increased in severity beyond its natural progression.

For respiratory symptoms:

 a) Please identify any current disability (other than sleep apnea) to include asthma.  

b) For each diagnosed disability, is it at least as likely as not (a 50 percent or greater probability) that the disability is related to the Veteran's active service, to include (but not limited to) environmental exposures to include fumes, exhaust, burn pits, and treatment with pyridostigmine brominde.

c) For each diagnosed disability, is it at least as likely as not (a 50 percent or greater probability)  that the disability was CAUSED or AGGRAVATED by the Veteran's use of NSAID medications for his service-connected disabilities (as reported by the Veteran during his August 2016 Board hearing).  The opinion MUST address both cause AND aggravation.  Aggravation in this context means the disability increased in severity beyond its natural progression.

For any pathology that cannot be attributed to any known clinical diagnosis: 

Is it at least as likely as not (a 50 percent or greater probability) that such pathology is a manifestation of either:

An undiagnosed illness 

OR

A medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms?

Specifically, does the Veteran meet the diagnostic criteria for chronic fatigue syndrome or a functional gastrointestinal disorder (to include IBS)? 

In responding, the examiner should specifically consider the September 2009 Gulf War examination as well as the relevant lay and medical evidence of record.  The examiner should also consider symptoms attributed by examiners to known diagnoses (asthma, sleep apnea, gastrointestinal disorders) in evaluating whether the Veteran's overall clinical picture suggests a Gulf War illness.

For purposes of this examination, the examiner must consider the following:

"Medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or cause that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.

"Functional gastrointestinal disorders" are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

If the requested opinion cannot be provided without resort to speculation, the examiner should state this AND must explain WHY an opinion cannot be provided without resort to speculation (including whether an opinion is beyond what any medical practitioner might be able to provide, based on the evidence of record and current medical knowledge).

5.  Finally, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and representative with a supplemental statement of the case and allow them the opportunity to respond.  
	
The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs 


